Citation Nr: 0033704	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-18 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for left ear pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Upon reviewing the record, the Board is of 
the opinion that additional development is warranted as to 
the issues of entitlement to service connection for bilateral 
hearing loss, and bilateral tinnitus.  Therefore, the 
disposition of these issues will be held in abeyance pending 
further development by the RO, as requested below.


FINDINGS OF FACT

There is no competent medical evidence demonstrating the 
presence of a disability related to left ear pain of service 
origins, and there is no allegation that such evidence 
exists.


CONCLUSION OF LAW

A disability related to left ear pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(d), 3.307, 3.309 (2000); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records show that the veteran served on 
active duty in the Republic of South Vietnam.  His awards and 
decorations include a National Defense Service Medal, a 
Vietnam Campaign Medal, and a Vietnam Service Medal.

Service medical records reveal a normal clinical evaluation 
of the ears on enlistment examination in September 1966.  An 
audiological examination showed auditory thresholds in the 
frequencies 500, 1000, 2000, and 4000 Hertz were 5, -5, 5, 
and 5 decibels, respectively, in the right ear, and 5, 10, 5, 
and 10 decibels, respectively, in the left ear.  A July 1968 
separation examination report notes a normal clinical 
evaluation of the ears.  An audiological examination showed 
auditory thresholds in the frequencies 500, 1000, 2000, and 
4000 Hertz were -10, 5, 5, and 0 decibels, respectively, in 
the right ear, and -10, 5, 5, and 0 decibels, respectively, 
in the left ear.

In January 1998, the veteran filed a claim of entitlement to 
service connection for left ear pain.  This claim was denied 
by the RO in a March 1998 rating decision.

Private treatment records from October 1997 to January 1998 
were submitted in support of the veteran's claim in September 
1998.  These records include uninterpreted audiogram reports 
dated in October 1997 and December 1997.  During November 
1997 treatment, the veteran provided a history of acoustic 
trauma from exposure to artillery noise during service in 
Vietnam.  He reported bilateral hearing loss, especially in 
crowded areas, and a two year history of bilateral tinnitus, 
left greater than right.  The veteran denied experiencing 
dizziness, otalgia, otorrhea, or facial weakness.  Acquired 
bilateral sensorineural hearing loss was diagnosed, and the 
examiner explained that it was most likely noise-induced.

According to a December 1997 report, there was no significant 
change in the veteran's symptoms over the previous month.  A 
physical examination of the ears was normal.  Bilateral 
asymmetric sensorineural hearing loss was diagnosed.  A 
magnetic resonance imaging (MRI) study of the internal 
auditory canals later that month showed no evidence of an 
internal auditory canal or cerebellopontine angle mass, or 
abnormality on either side.

A January 1998 report notes that a physical examination of 
the ears was within normal limits.  The final assessment was 
acquired sensorineural hearing loss in both ears.

Based on this evidence, a December 1998 rating decision 
continued the denial of service connection for left ear pain.  
The veteran filed a notice of disagreement (NOD) with this 
decision in March 1999, and submitted a substantive appeal 
(Form 9) in September 1999, perfecting his appeal.

During a September 1999 personal hearing, the veteran 
testified that he served as an ammunition handler in Vietnam 
for 12 months, and worked eight-hour shifts.  Transcript (T.) 
at  2-3.  He reported working on a 155 millimeter Howitzer, 
which fired two rounds every minute, but indicated that he 
was never given earplugs or any other hearing protection.  T. 
at 3-4.  The veteran explained that he did not receive 
treatment for ear problems during service, but was given a 
hearing test during his separation examination.  T. at  4-6.  
He reported working in a low noise atmosphere following his 
separation from service, and indicated that he was employed 
as a senior patent illustrator over the previous 28 years.  
T. at  6.  The veteran explained that he first experienced 
hearing problems in 1993 or 1994.  T. at  7.  He submitted 
statements from his brother and wife in support of his claim.  
T. at 16.

According to an August 1999 statement from the veteran's 
brother, the veteran exhibited no "major hearing 
difficulties" following his separation from service, other 
than "complaint[s] about ringing in his ears."  He 
explained that the veteran thought that the ringing in his 
ears was due to earwax, and was unconcerned because of the 
intermittent nature of the tinnitus.  In approximately 1994, 
the veteran's tinnitus increased in frequency, and he began 
asking others to speak up or to repeat themselves during 
conversations.  He explained that because the veteran worked 
in an office environment, he could not understand why he was 
losing his hearing.  He opined that the veteran's exposure to 
acoustic trauma from "big guns" during service resulted in 
his current sensorineural hearing loss.

In a September 1999 statement, the veteran's wife explained 
that while she was able to speak with the veteran in "normal 
tones of voice" following his separation from service, he 
subsequently experienced difficulty understanding 
conversation.  He reportedly told her that he could not hear 
very well out of his left ear.  She related that the 
veteran's hearing grew progressively worse, and he often 
asked others to repeat themselves during conversations.  
According to the veteran's wife, he experienced difficulty 
understanding conversation with background noise, and watched 
the television with the volume turned up "very loud."  She 
explained that he turned on the radio when he went to sleep 
to mask his constant tinnitus.

An October 1999 VA audiological examination revealed auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 20, 35, 65, and 75 decibels, respectively, in the 
right ear, and 55, 75, 75, and 80, respectively, in the left 
ear.  Speech recognition was 100 percent in the right ear, 
and 64 percent in the left ear.  The diagnostic impression 
was mild to moderately severe high frequency sensorineural 
hearing loss in the right ear, and severe sensorineural 
hearing loss in the left ear.

During a November 1999 VA ear examination, the veteran 
reported exposure to "significant amounts of loud noise" 
during his service in artillery units in Vietnam.  He 
explained that he worked as a senior patent illustrator 
following his separation from service, and denied exposure to 
"significant" noise in this occupation.  The veteran 
reported experiencing bilateral hearing loss over the 
previous five to six years, which was greater in his left 
ear, and denied a history of vertigo or ear surgery.  An 
otologic examination was essentially normal.  The auricles 
were "fine" without lesions, the canals showed no evidence 
of edema, scaling or discharge, and the tympanic membranes 
were intact and mobile without evidence of perforation or 
acute infection.  The middle ear spaces were normal, and 
there was no evidence of discharge or cholesteatoma.  The 
examiner concluded that active ear disease was not present.  
The final assessment was bilateral sensorineural hearing 
loss, left greater than right, cause undetermined, and 
tinnitus secondary to sensorineural hearing loss.

The physician commented that he was unable to say 
"categorically" that the veteran's current hearing loss was 
related to noise exposure during service in Vietnam, and 
opined that his right ear hearing loss could be related to 
"presbycusis as well as noise exposure."  He noted that the 
veteran's service medical records were not available for his 
review, and explained that he would "feel much more 
comfortable in stating that there [wa]s a cause and effect 
relationship" between noise exposure in service and the 
veteran's current hearing loss if it was noted on his 
separation examination.  The examiner concluded that there 
was no evidence of a disability related to the veteran's 
complaints of left ear pain.

Based on this evidence, a January 2000 hearing officer's 
decision continued the denial of service connection for left 
ear pain.

Analysis

I.  Claims Assistance

Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained all identified 
records from VA and private medical care providers, and there 
is no indication of outstanding Federal Government records or 
other records that have been identified by the claimant.  The 
RO has provided the veteran two VA examinations, and there is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307, 3.309 (2000).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the disease within the purview of section 1112 of this 
title, has been suffered between the date of separation from 
service and the date of onset of any such diseases, or the 
disability is due to the veteran's own willful misconduct, 
service connection pursuant to section 1112 will not be in 
order.  38 U.S.C.A. § 1113 (West 1991 & Supp. 2000).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2000).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id. 

The Board has reviewed the evidence of record, and finds 
initially that it reveals no competent medical evidence of a 
disability related to the veteran's complaints of left ear 
pain.  Under the case law, a fundamental element for the 
establishment of service connection is competent evidence of 
"current disability."  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board further finds that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions...."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case at this time.

While the veteran maintains that his left ear pain is 
representative of disability which is related to service, he 
is not competent to provide a medical diagnosis or an opinion 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Board recognizes the lay 
statements from the veteran's wife and brother regarding his 
current ear symptoms.  Although they are competent to 
describe symptoms perceptible to a lay person, they are 
similarly not competent to provide a medical diagnosis or an 
opinion regarding medical causation.  Espiritu, 2 Vet. App. 
at 494.

Alternatively, the Board finds that the lack of any competent 
evidence of a current disability manifest by left ear pain 
makes the claim so fundamentally defective that it would be 
additionally subject to denial on the basis of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994); 38 U.S.C.A. § 5103A(a) (no duty to assist 
when no reasonable possibility exists that such assistance 
would aid in substantiating the claim), and 38 U.S.C.A. § 
5103A(d)(2) (no obligation to provide a VA examination when 
evidence of record does not contain competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability, and there is no indication 
that the disability or symptoms may be associated with the 
claimant's active service).  Since the VA does not have an 
obligation to provide further assistance to the veteran with 
respect to the development of this claim, the Board finds 
that the claim should be denied because of a lack of legal 
merit.

Finally, the Board notes that while the RO did not adjudicate 
the claim on the merits, since its denial was predicated on 
the same essential flaw, i.e., no current disability, the 
Board finds that the RO's basis for denial does not 
constitute prejudicial error.  Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).  In addition, since the 
record reveals that the veteran had been given notice of the 
need to submit medical evidence as to a current disability 
associated with left ear pain, the Board's consideration of 
his claim at this time is not prejudicial to the veteran.  
Bernard, 4 Vet. App. 384.



ORDER

Entitlement to service connection for left ear pain is 
denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Bilateral sensorineural hearing loss and tinnitus secondary 
to sensorineural hearing loss were diagnosed on VA 
examination in November 1999.  The examiner commented that he 
was unable to say "categorically" that the veteran's 
current hearing loss was related to noise exposure during 
service in Vietnam, and opined that his right ear hearing 
loss could be related to "presbycusis as well as noise 
exposure."  He noted that the veteran's service medical 
records were not available for his review, and explained that 
he would "feel much more comfortable in stating that there 
[wa]s a cause and effect relationship" between noise 
exposure in service and the veteran's current hearing loss if 
it was noted on his separation examination.

Clearly, the current record is not sufficient to make a 
decision on the claim as there is no competent medical 
evidence, based upon a complete review of the record, linking 
the veteran's current bilateral sensorineural hearing loss 
and tinnitus to noise exposure of other events in service, 
and the veteran's lay assertions of medical causation are not 
competent to establish a relationship between service and the 
type of disabilities at issue here.  Consequently, the Board 
finds that the entire claims folder, including the veteran's 
service medical records, must be forwarded to the VA examiner 
who performed the November 1999 examination for clarification 
of his opinions.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
bilateral sensorineural hearing loss and 
tinnitus that are not currently a part of 
the record.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder.

3.  Thereafter, the RO should forward the 
veteran's complete claims file, including 
his service medical records, to the 
physician who performed the November 1999 
VA ear examination for clarification of 
the opinions noted in the examination 
report.  In particular, the examiner 
should offer an opinion as to the degree 
of medical probability, expressed in 
percentage terms, if feasible, that the 
veteran's current bilateral sensorineural 
hearing loss and tinnitus are causally 
related to noise exposure in service.

In the event that the same examiner is 
not available to clarify the comments 
noted in the November 1999 VA examination 
report, the RO may attempt to secure 
clarification through another physician.  
In this event, however, the RO should see 
that there is documentation the record as 
to why the same physician is not 
available and the alternate physician 
should determine whether such 
clarification is feasible without a 
personal examination of the veteran.  If 
the alternate physician deems an 
examination necessary in order to provide 
the requested opinions, appropriate 
arrangements should be made for such an 
examination.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  In 
addition, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for bilateral 
sensorineural hearing loss and bilateral 
tinnitus.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The applicable response 
time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 



